Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 12/20/21 is acknowledged.

Claim 11 is e withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities:   Appropriate correction is required.
Claim 1 recites “centred”, It should be corrected to “centered”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the arc-shape is provided on one of the sides by two circles that tangentially into one another contourlesly”. The metes and bounds of "contourlesly" is not clear. Contour defines “the outline of a figure or body; the edge or line that defines or bounds a shape or object. Thus it is not clear whether (and how) the claimed invention somehow fails to possess a contour. Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ezhov et al. (USP 3,678,554).
	Regarding claim 1, Ezhov discloses a ring-shaped tool for processing a workpiece, wherein the tool has a fastening region which is centered with its ring shape for fastening to a rotatable drive shaft, wherein the tool has cutting teeth and the teeth extend on both sides of the tool in each case from the head region of the tool in the direction of the fastening region (figures 1, 3-5), the teeth on one side, as viewed along the rotation axis on the one side, having a right-hand twist and providing right- hand cutting, and the teeth on the other side, as viewed along the rotation axis on the other side, having a right-hand twist and providing left-hand cutting (figure 3).
Regarding claim 2, Ezhov discloses wherein the working region of the tool is given by the head region and the sides having the teeth (figure 3).
Regarding claim 8, Ezhov discloses wherein the twist is constant over the sides of the tool (figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ezhov et al. (USP 3,678,554).
	Ezhov discloses the claimed subject matter as set forth in the rejection above. Regarding claim 3, Ezhov discloses the claimed invention except for the cutting edge of a tooth on one side and the cutting edge of a tooth on the other side transition into one another at an angle of 170 — 180 degrees . It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose any cutting edge transitioning angle depending on the size of the teeth, type of workpiece, cutting conditions etc., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any cutting edge transitioning angle depending on the size of the teeth, type of workpiece, cutting conditions etc

Allowable Subject Matter
Claims 4-7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        5/7/2